AFFIRM; and Opinion Filed May 3, 2013.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01043-CR

                             ADOLFO RODRIGUEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-52780-Q

                              MEMORANDUM OPINION
                        Before Justices FitzGerald, Murphy, and Lewis
                                  Opinion by Justice Lewis

       Adolfo Rodriguez waived a jury and pleaded guilty to indecency with a child. See TEX.

PENAL CODE ANN. § 21.11(a) (West 2011). The trial court deferred adjudicating guilt, placed

appellant on ten years’ community supervision, and assessed a $2,000 fine. The trial court later

granted the State’s motion to adjudicate, finding appellant violated the terms of his community

supervision, and assessed punishment at twenty years’ imprisonment. On appeal, appellant’s

attorney filed a brief in which she concludes the appeal is wholly frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable
grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.]

1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right to

file a pro se response, but he did not file a pro se response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                        /David Lewis/
                                                        DAVID LEWIS
                                                        JUSTICE


Do Not Publish
TEX. R. APP. P. 47

121043F.U05




                                                  -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ADOLFO RODRIGUEZ, Appellant                        Appeal from the 204th Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01043-CR       V.                        F12-52780-Q).
                                                   Opinion delivered by Justice Lewis,
THE STATE OF TEXAS, Appellee                       Justices FitzGerald and Murphy
                                                   participating.


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 3, 2013.




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE




                                            -3-